DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5 and 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Cape reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Cape to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed color-rendering and constituent material structural configurations), as such modifications would be likely to render the Cape assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “based on” is unclear exactly how the color visible through each image icon focusing element is to be “based on” the first characteristic color, second characteristic color or substantially colorless material.  Is the color visible through each image icon focusing element supposed to actually be the first characteristic color, second characteristic color, or substantially colorless itself?  Please review/revise/clarify.
The claim 1 recitations of “image icons associated with a first characteristic color” and “image icons associated with a second characteristic color” are unclear.  Exactly how are the image icons supposed to be “associated” with the characteristic colors?  Should the image icons actually “be” the first characteristic color and the second characteristic color?  Please review/revise/clarify.
In similar fashion, the claims 2-5 recitations of “associated with” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 2- 4 recites the limitation “the focal path of the image icon focusing element”; and ii) claim 17 recite the limitation “the arrangement of image icons”.  
The claims 2 and 4 recitations of “a white associated with the volume of substantially colorless material” and “a white associated with the substantially colorless material” are unclear.  Do Applicants desire a shade of white that is somehow influenced by the nature of the substantially colorless material?  Please review/revise/clarify.
Claims 6-20 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0210161 to Cape et al. (“Cape”).
	Regarding claim 1, Cape anticipates a security device (e.g. polymeric sheet material 10, as shown in figs. 3a-e and discussed at para. 57) comprising: i) an arrangement (i.e. layer, as shown in figs. 3a-b) of image icon focusing elements (e.g. focusing elements, as discussed at para. 57, shown in figs. 3a-b and appearing as elements 16 in figs. 1-2) wherein each image icon focusing element (aforementioned focusing elements) of the arrangement (aforementioned layer) of image icon focusing elements (aforementioned focusing elements) is associated with a focal path (figs. 3a-b and para. 57); ii) an image icon layer (e.g. layer of image icons discussed at para. 57, shown in figs. 3a-b and appearing as element 18 in figs. 1-2) comprising one or more (figs. 3a-b) image icons (e.g. a first individual image icon element within aforementioned image icon layer; note that such individual image icon elements appear as dark portions of the aforementioned image icon layer in figs. 3a-b) associated with a first characteristic color (per para. 46, image icons can be provided as a variety of colored materials as desired) and one or more (figs. 3a-b) image icons (e.g. a second individual image icon element within aforementioned image icon layer; note that such individual image icon elements appear as dark portions of the aforementioned image icon layer in figs. 3a-b) associated with a second characteristic color (per para. 46, image icons can be provided as a variety of colored materials as desired); and iii) one or more regions (e.g. lightened portions of the aforementioned image icon layer in figs. 3a-b) between (figs. 3a-b) image icons (aforementioned individual image icon elements within aforementioned image icon layer) comprising a volume of substantially colorless material (figs. 3a-b; note the presence of light rays passing through such lightened portions), iv) wherein, at a first viewing angle (claim 8), a color (e.g. the white or black coloring of the “DEMET TEXT” indicia shown in figs. 3c-e) is visible through (para. 24-25 and 61, and figs. 3c-e) each image icon focusing element (aforementioned focusing elements), and v) wherein the color (aforementioned white or black coloring of the “DEMET TEXT” indicia) visible through (para. 24-25 and 61, and figs. 3c-e) each image icon focusing element (aforementioned focusing elements) at the first viewing angle (claim 8) is based on (i.e. results from, as shown in figs. 3a-e) one or more of the first characteristic color (as indicated supra, per para. 46, image icons can be provided as a variety of colored materials as desired), the second characteristic color (as indicated supra, per para. 46, image icons can be provided as a variety of colored materials as desired), or the substantially colorless material (e.g. material forming aforementioned lightened portions of the aforementioned image icon layer in figs. 3a-b).
	Regarding claim 2, Cape anticipates the security device of claim 1, wherein, in an absence of a colored (per para. 61, substrate 12 can be totally transparent instead of colored) substrate (12), the color (aforementioned white or black coloring of the “DEMET TEXT” indicia shown in figs. 3c-e) visible through (para. 24-25 and 61, and figs. 3c-e) the image icon focusing element (aforementioned focusing elements) at the first viewing angle (claim 8) when no image icons (aforementioned individual image icon elements within aforementioned image icon layer) are disposed on or offset from the focal path (figs. 3a-b and para. 57) of the image icon focusing element (aforementioned focusing elements) is a white (fig. 3c) associated with the volume of substantially colorless material (aforementioned lightened portions).
	Regarding claim 6, Cape anticipates the security device of claim 1, comprising one or more of refractive (para. 36) image icon focusing elements (aforementioned focusing elements) or reflective (para. 36) image icon focusing elements (aforementioned focusing elements).
	Regarding claim 19, Cape anticipates the security device of claim 1, further comprising a machine-readable security device (Mr-SD) (note that computers, cameras, etc. can be employed as desired to read the content of the Cape assembly).
	Regarding claim 20, Cape anticipates a security document (written abstract) comprising the security device of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637